Citation Nr: 0113027	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-14 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had recognized active service from November 1941 
to September 1942 and from July 1945 to December 1945.  He 
was a prisoner of war (POW) of the Japanese Government from 
April to September 1942.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which found that the appellant 
had not submitted new and material evidence sufficient to 
reopen a claim for service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was denied by a Board decision in July 1990, 
and an unappealed RO decision in April 1996 denied the 
appellant's application to reopen that claim. 

2.  The evidence presented and secured since the April 1996 
RO decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the claim for 
service connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The unappealed April 1996 RO decision denying the 
appellant's application to reopen her claim for service 
connection for cause of death is final.  38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1103 (2000). 

2.  The evidence received in support of the appellant's 
application to reopen a claim for service connection for 
cause of the veteran's death is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. § 5108  
(West 1991);  38 C.F.R. § 3.156 (2000). 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations: During the pendency of this appeal, the 
provisions of 38 U.S.C.A. § 5107 were substantially revised.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  Generally, when the laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board finds that, as the revised 
version of 38 U.S.C.A. § 5107 eliminates the "well-grounded 
claim" requirement, this revision is more favorable to the 
claimant than the former provisions of 38 U.S.C.A. § 5107 
(West 1991) and is, therefore, applicable under Karnas.  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it also 
modified the circumstances under which VA's duty to assist a 
claimant applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.  As noted 
above, following the Board's July 1990 decision denying the 
appellant's claim for service connection for the cause of the 
veteran's death, an unappealed RO decision in April 1996 
denied her application to reopen that claim, and that 
decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1103 (2000).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

Service connection may be awarded for disease or injury 
incurred or aggravated in line of duty during active military 
service.  38 U.S.C.A. § 1110.  Service connection for certain 
chronic diseases, to include cardiovascular-renal disease 
(which includes hypertension), if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be warranted for certain specified 
diseases, including ischemic heart disease in a former POW, 
which becomes manifest to a compensable degree at any time 
following service separation.  38 C.F.R. §§ 3.307, 3.309.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310(a).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
establish the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition is not shown to be chronic and 
when chronicity in service is not supported, continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred in or aggravated 
by service, or secondary to other service-connected 
disability, either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition, be the immediate or underlying cause of 
death, or it must be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  

There are primary causes of death, which by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions.  However, 
even in such cases, it must be considered whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death, unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Analysis:  The certificate of death reveals that the veteran 
died at age 70 in July 1988 as a result of aspiration 
pneumonia secondary to a stroke.  At the time of the 
veteran's death, service connection was in effect for 
residuals of a shell fragment wound of the right leg with 
retained foreign bodies, rated 20 percent; residuals of a 
gunshot wound of the right forearm, rated zero percent; and a 
shell fragment wound scar of the head, rated zero percent.  
The combined service-connected rating was 20 percent.  

Medical evidence on file at the time of the 1996 unappealed 
RO decision indicated that the veteran's stroke included a 
cranial nerve paresis, and that he had a history of recurrent 
strokes due to hypertension.  There was no medical evidence 
on file at that time which suggested a causal link between 
the veteran's fatal stroke and any incident of service or a 
service-connected disability.  
In support of her application to reopen her claim in April 
1996, the appellant  identified a more recently recognized 
POW presumptive disease, beriberi heart disease and/or 
ischemic heart disease, in POWs who had experienced localized 
edema during captivity.  She argued that her husband had 
ischemic heart disease which caused or materially contributed 
to his death.  Aside from her own lay arguments, the 
appellant submitted a June 1985 statement from a private 
physician (RBM), who indicated that he had examined the 
veteran and found him to have hypertension, hypertensive 
heart disease, and bronchial asthma.  He noted a past history 
of a stroke secondary to hypertension in 1979.  No other 
competent clinical evidence was submitted at that time and 
the RO found that the appellant had failed to submit new and 
material evidence sufficient to reopen her claim for service 
connection for the cause of the veteran's death.  The RO 
concluded in that April 1996 decision that the evidence of 
record showed that the veteran died from pneumonia secondary 
to a stroke (a brain injury), and that there was no medical 
evidence of ischemic heart disease. 

The appellant most recently attempted to reopen her claim for 
service connection for cause of the veteran's death in June 
1999.  In support of that application, she submitted a copy 
of the June 1985 statement by the private physician, RBM, 
which  is duplicate of previously considered evidence, and a 
record of the veteran's hospitalization from January to 
February 1980 for hypertensive vascular disease, presbyopia-
hyperopia, nasal pterygium, and pneumonia.  The discharge 
summary from the hospitalization included a notation that the 
veteran had had hypertension for 30 years.  His blood 
pressure was 210/110 at that time.  Clinical findings 
included an absence of venous enlargement, occasional 
crepitant rales in the lungs, a regular heart rhythm and rate 
with no murmur, and no edema of any extremities.  The veteran 
was treated for pneumonia with antibiotics and provided 
medication for hypertension. 

The Board finds that the appellant has failed to submit new 
and material evidence sufficient to reopen her claim for 
service connection for the cause of the veteran's death.  The 
record remains devoid of any medical evidence suggesting a 
nexus between the veteran's death from pneumonia secondary to 
a stroke and any incident of service or his service-connected 
residuals of gunshot wounds of the right leg, right forearm, 
and head (scar).  There remains an absence of medical 
evidence to suggest that the residuals of those injuries 
played any causative role in the veteran's death.

The Board is cognizant that the veteran was a POW and 
consideration has been given to the appellant's assertion 
that her husband had ischemic heart disease, a former POW 
presumptive disease, which materially contributed to his 
death. Coronary artery disease and arteriosclerotic heart 
disease have been found to be synonymous with ischemic heart 
disease (see Veterans Benefits Administration Circular 21-97-
1 (June 17, 1997)) and, as noted above, for purposes of VA 
compensation benefits, cardiovascular disease includes 
hypertension.  38 C.F.R. § 3.309.  However, the additional 
evidence in question does not include medical evidence of 
ischemic heart disease at any time during the veteran's 
lifetime.  As to the appellant's contentions, they are not 
new as they are cumulative or redundant of her statements 
which were of record at the time of the prior final denial of 
her application to reopen her claim.  Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Moreover, as a layperson, she has no 
competence to give a medical opinion on the diagnosis or 
etiology of the veteran's fatal condition, and her statements 
on such matters are not material evidence to reopen the 
claim.  38 C.F.R. § 3.156; Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the April 1996 RO decision, which denied 
the appellant's application to reopen her claim for service 
connection for the cause of the veteran's death.  Thus, the 
claim has not been reopened, and the April 1996 RO decision 
remains final.
ORDER

New and material evidence having not been submitted to reopen 
a claim for service connection for the cause of the veteran's 
death, the appeal is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

